Citation Nr: 0529852	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  95-42 507	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
fractures, T11 and T12, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals, 
multiple fractures, pelvis, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for headaches due to 
brain trauma, currently rated as 10 percent disabling.  

4.  Entitlement to service connection for depression 
secondary to service-connected conditions.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

6.  Entitlement to an increased rating for post operative 
residuals, fracture, left ankle, currently rated as 20 
percent disabling.

7.  Entitlement to an increased rating for residuals, 
fracture, left femur, currently rated as 10 percent 
disabling.  

8.  Entitlement to an increased rating for post operative 
scar, left thigh, currently rated as 10 percent disabling.  

9.  Entitlement to an increased rating for post operative 
scar, left ankle, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for optic nerve 
pallor, right eye, currently rated as noncompensable.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1991, April 2001, and February 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The August 1991 rating decision continued 10 percent ratings 
for the veteran's service-connected residuals, fractures, T11 
and T12, and service-connected residuals, multiple fractures, 
pelvis.  However, by an October 1995 rating decision, the RO 
increased the veteran's service-connected residuals, 
fractures, T11 and T12, from 10 percent disabling to 20 
percent disabling, effective April 23, 1991.  The veteran's 
rating for her service-connected residuals, multiple 
fractures, pelvis, was also increased from 10 percent 
disabling to 20 percent disabling, effective April 23, 1991.  
These two issues were remanded for further development by the 
Board in December 1999.

The April 2001 rating decision, inter alia, continued the 
veteran's 10 percent disability rating for her service-
connected headaches due to brain trauma, and denied TDIU.  
The Board acknowledges that these two issues (as well as the 
issue of entitlement to service connection for depression 
secondary to service-connected conditions) have been treated 
by the RO as on appeal from a February 2003 rating decision.  
The February 2003 rating decision continued the veteran's 10 
percent disability rating for her service-connected headaches 
due to brain trauma, denied service connection for depression 
secondary to service-connected conditions, and denied 
entitlement to TDIU.  However, the veteran submitted a 
statement in May 2001 in which she indicated that she wanted 
"the paper" stating that one was in disagreement with the 
disability findings at the RO.  She then stated that she 
wanted "a lawyer to try it" in Washington, DC.  Although 
the RO did not treat this statement as a notice of 
disagreement (NOD), the Board construed such to, indeed, be 
an NOD to the April 2001 rating decision.  38 C.F.R. § 20.201 
states that a written communication from a claimant 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  Such was accomplished by the veteran's 
May 2001 correspondence and the Board finds that it may 
reasonably be construed as disagreement with the RO's April 
2001 rating decision.  The Board concedes that the veteran 
did not specify which of the issues she disagreed with, but 
it is emphasized that she used the word "disabilities."  
Consequently, the Board construes the veteran's May 2001 
correspondence as an NOD to each of the issues decided in the 
April 2001 rating decision.               

The issues of entitlement to an increased rating for 
residuals, multiple fractures, pelvis, entitlement to TDIU, 
entitlement to an increased rating for post operative 
residuals, fracture, left ankle, entitlement to an increased 
rating for residuals, fracture, left femur, entitlement to an 
increased rating for post operative scar, left thigh, 
entitlement to an increased rating for post operative scar, 
left ankle, and entitlement to an increased rating for optic 
nerve pallor, right eye, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals, fractures, T11 
and T12, is productive of forward flexion greater than 60 
degrees and combined range of motion of the thoracolumbar 
spine greater than 120 degrees; it is not productive of 
ankylosis.  

2.  The veteran's service-connected condition of headaches 
due to brain trauma is manifested by subjective complaints of 
headaches; she has not been diagnosed as having multi-infarct 
dementia.

3.  The veteran does not have a current diagnosis of 
depression.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals, fractures, T11 and 
T12, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5285, 5291 (as in effect prior to September 26, 2003), 
Diagnostic Codes 5235, 5237 (effective September 26, 2003). 

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected headaches due to brain trauma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2005).  

3.  Depression was not incurred in or aggravated by the 
veteran's military service, and is not proximately due to or 
the result of her service-connected conditions.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the three volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records, VA 
treatment records; multiple VA examination and X-ray reports; 
the veteran's assertions; and, private treatment records from 
Salem Orthopaedic Group, Dr. Michael K. Sauter, Dr. Aaron D. 
Tressler, Dr. B.P. Mariano, Dr. Karun S. Shetty, Medical 
College Orthopaedics, Inc., and Dr. Gerald D. Irwin.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

				A.  Thoracic  Spine 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the dorsal 
vertebrae and the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2005).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating was warranted with characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003).    Severe limitation of motion of the lumbosacral 
spine also warranted a 40 percent rating.  Moderate 
limitation of motion warranted a 20 percent rating, and 
slight limitation of motion warranted a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5292 (as in effect prior to September 
26, 2003).  As for the thoracic spine, DC 5291, which 
pertained to limitation of motion of the dorsal spine, a 10 
percent rating was warranted when there was either severe or 
moderate limitation of motion.  10 percent was the highest 
rating available under DC 5291.  Also, under DC 5285, 
vertebra, fracture of, residuals, a 100 percent rating was 
warranted where there was cord involvement, if the veteran 
was bedridden, or if long leg braces were required.  
A 60 percent disability rating was provided for a vertebral 
fracture without spinal cord involvement, but when abnormal 
mobility required use of a neck brace.  Other cases were to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.    

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was characteristic 
pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
March 2005 supplemental statement of the case (SSOC).  In so 
doing, the veteran was informed of what the evidence needed 
to show in order to warrant a higher rating under the new 
rating criteria.       

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an April 1993 report 
by Dr. B.P. Mariano of dorsal spine X-rays, which listed a 
conclusion of compression of the superior endplate of the 
body of D11 with resulting wedging deformity of the body.  
Very early arthritic changes were also noted.  An April 1993 
report of lumbosacral spine X-rays listed a conclusion of 
sclerosis and narrowing of the pedicular joints between L5-S1 
bilaterally and minimal scoliosis.  It was stated that there 
was no acute fracture, dislocation, or discogenic disease.    

A May 1995 VA examination report stated that the veteran had 
had a fracture of T11 and T12 and that she had deformity of 
the lumbosacral spine.  In this regard, the examiner stated 
that there was a definite bony prominence of the lumbosacral 
spine.  It was also stated that there were postural 
abnormalities, fixed deformity, and that there was spasm of 
the musculature of the back.  She had forward flexion of 80 
degrees, extension of 5 degrees, left lateral flexion of 40 
degrees, right lateral flexion of 45 degrees, and rotation of 
55 degrees bilaterally.  There was evidence of pain on 
motion, but the examiner stated that there was no 
neurological involvement.  A VA report of lumbosacral spine 
X-rays taken on the same day listed an impression of mild to 
moderate compression of the T12 body and facet sclerosis at 
L5-S1.  

A May 1995 medical report from Medical College Orthopaedics, 
Inc. stated that the veteran had 90 degrees of spine flexion 
and 20 degrees of extension, without pain.  Reflexes were +2 
and equal and sensation and motor function were intact.   
Straight leg raising was to 90 degrees and negative 
bilaterally.  The impression included lumbar spondylosis.  

A June 1995 report from Dr. Gerald D. Irwin stated that the 
veteran had tenderness upon spinal palpation, reduced range 
of motion, and muscle spasms.  

A December 1997 VA bones examination report stated that 
thoracolumbar spine range of motion was 70 degrees of 
flexion, 10 degrees of extension, 20 degrees of right and 
left lateral bending,  and10 degrees of right and left 
lateral rotation.  She had mild tenderness, but not muscle 
spasm, over both sides of her lower back from approximately 
T12 to S1.  The examiner referred to X-rays taken of the 
spine and stated that the veteran had a prior burst fracture 
at T12 with collapse of the vertebral body.  There were also 
mild degenerative changes in the thoracolumbar spine and 
Grade I spondylolisthesis, L5-S1.  

A January 1999 VA neurological disorders examination report 
stated that motor and sensory were intact.  Her reflexes were 
within normal limits and coordination was good.  Romberg's 
test was negative.  

An October 2000 letter from Dr. Aaron D. Tressler stated that 
the veteran had been diagnosed with thoracic myalgia and 
subluxations.  

A January 2001 VA joints examination report stated that the 
veteran had 90 degrees of flexion and 15 degrees of 
extension.  Tibialis anterior, gastrocnemius, and extensor 
hallucis longus were all 5/5 on the left side.  It was noted 
that the veteran reported that her entire left leg, including 
the L2, L3, L4, L5, and S1 distributions were all 
circumferentially decreased in sensation compared to the 
right side and that this had been the case since her 
inservice accident.  Her Achilles reflexes were 2+ symmetric 
and patellar reflexes were 2+ and symmetric.  The examiner 
reviewed X-rays of the lumbar spine, which showed a 
spondylolisthesis of the L5-S1 area.   

A March 2001 VA general medical examination report stated 
that deep tendon reflexes of the upper and lower extremities 
were stated to be brisk.  There was decreased muscle strength 
to the left leg.  She had flexion to 90 degrees, extension of 
15 degrees, lateral flexion of 20 degrees bilaterally, 
lateral bending of 30 degrees bilaterally, and rotation of 15 
degrees bilaterally.  All movements were noted to be with 
lower back pain.   

An August 2001 VA report of thoracic spine X-rays stated that 
there was no evidence of acute fracture or subluxation of the 
thoracic vertebral bodies.  There was minimal bone sclerosis 
and deformity of the T12 vertebral body, stated to be 
probably due to old trauma and unchanged since the last 
examination in December 1997.  It was also stated that there 
was minimal scoliosis of the thoracic spine, stated to be 
probably positional.  

An April 2002 VA report of thoracic spine X-rays noted an old 
healed compression fracture in the superior articular surface 
of  the T12 vertebral body with mild residual anterior 
wedging.  There was no evidence of recent fracture, 
subluxation, or dislocation of visualized thoracic spine.  
Mild degenerative changes were noted as was minimal S-shaped 
scoliosis of the thoracic spine.  An April 2002 VA report of 
lumbosacral spine X-rays revealed no evidence of recent 
fracture, subluxation, or dislocation of the lumbosacral 
spine.  It too noted the old healed compression fracture in 
the superior articular surface of the T12 vertebral body with 
mild residual anterior wedging and noted mild degenerative 
changes of the lumbosacral spine.  Additionally, 
spondylolysis of pars interarticularis of L5, which it was 
stated may be unilateral or bilateral, and first degree 
spondylolisthesis of L5 on S1.   

An April 2002 VA spine examination report stated that the 
veteran reported having thoracic back pain about two times a 
week, during which the flare-up level of pain was reported to 
be 7-8 on a scale of 1-10.  Her baseline level of pain was 
noted to be 4/10.  Upon examination, she had 90 degrees of 
forward flexion and 15 degrees of extension of her lumbar 
spine.  She had 20 degrees of lateral bending, bilaterally.  
She had no pain with any of those motions.  Her straight leg 
raising test and Lasegue maneuver were negative.  She did 
have some mild tenderness in the region of T12 with 
palpation.  She had no subjective sensory deficits over the 
lower extremities and she had 2+ patellar reflexes 
bilaterally.  She had 1+ Achilles reflex on the right, but 
the examiner stated that he was unable to elicit it on the 
left secondary to ankylosis over the left ankle.  The 
assessment included Grade I L5-S1 spondylolisthesis and old 
compression fracture of T12.  The examiner stated that he 
would estimate that the veteran could have continued pain 
with flare-ups due to her sacroiliac joint degenerative 
disease, as well as her thoracic spine compression fracture.  
He then stated, "[w]ith regard to her limitation in range of 
motion, she can have up to 20-25% limitation in range of 
motion due to pain, fatigue, weakness, and incoordination 
associated with these injuries with flare-ups."   

A May 2003 VA joints examination report stated that physical 
examination of the veteran's spine demonstrated no thoracic 
spine tenderness, but stated that she had a nondescript 
reported tenderness over the entire lumbosacral region.  
There was a negative straight leg raise on the left and 
right.  Strength was 5/5 for the iliopsoas, quadriceps, and 
gastroc-soleus bilaterally.  It was 5/5 for the tibialis 
anterior and extensor hallucis longus on the right and 4/5 
for the tibialis anterior and extensor hallucis longus on the 
left.  There was intact sensation L1 through S2, including 
deep peroneal and superficial peroneal distribution on the 
left with 2+ reflexes in the knees and Achilles tendon.  She 
had 30 degrees of lumbosacral extension and 90 degrees of 
flexion.  It was stated that X-rays of the thoracic spine 
demonstrated mild compression at the T11 and T10 vertebrae, 
but no significant abnormalities otherwise.  The examiner 
stated that the veteran had some low back pain and posterior 
pain in her sacroiliac joints, but stated that this was not 
related to her thoracic spine fractures.  The examiner did 
indicate, though, that it was likely that the veteran's low 
back pain was exacerbated by her pelvic injury in service.  
The examiner also stated that he did not feel that the 
veteran had any thoracic spine residual problems from her 
T10-T11 spine fractures.  

A July 2003 VA neurological examination report stated that 
there was normal tone in all four extremities and that muscle 
strength testing was normal except in the left iliopsoas, 
which was 4+/5.  There was severe limitation of the left 
ankle dorsiflexion with traumatic and postsurgical 
deformities.  Deep tendon reflexes were 2+ in the triceps and 
3+ in the biceps and brachioradialis with finger flexor 
response bilaterally.  They were 3+ at the knees, with 2+ in 
the right ankle and trace in the left ankle.  There was 
diminished vibratory sensation and light touch in the left 
foot below the ankle.  The examiner noted that there was 
obvious curvature of the spine and misaligning of the trunk 
with the pelvic region.      

An August 2004 VA neurological examination report stated that 
the veteran's strength was 5/5 throughout, except in the left 
ankle where there were chronic changes related to her injury.  
Sensation was intact bilaterally to light touch and 
temperature and there was no sensory level on her back.  The 
left leg was mildly ataxic on heel to shin testing.  Deep 
tendon reflexes were 3+ in biceps, triceps, and 
brachioradialis, 4+ at the knees with crossed adductors, and 
2 at the ankles.  There was a Babinski sign and Hoffman sign 
in the left, but none on the right.  

An August 2004 VA spine examination report stated that the 
veteran denied any numbness, tingling, or radiation of pain.  
She complained of pain and stated that such things as walking 
or standing 10 minutes increased the level of pain to a level 
9.  She also reported that repetitive movement also increased 
the pain and weakness with a greater functional impact 
resulting from the pain.  Upon examination, the veteran had 
forward flexion of 80 degrees, extension of 5 degrees, right 
and left lateral bending of 30 degrees, and right and left 
rotation of 30 degrees.  Movement in all planes was reported 
to have occurred with pain and it was stated that repetitive 
range of motion increased all the pain levels to 10.  There 
were no muscle spasms in the thoracic spine area, lumbosacral 
spine area, or pelvis.  Sacral sensation was intact to 
monofilament and patellar reflexes were 2+ to 3+.  Achilles 
tendon reflexes were absent.  She was not able to walk on 
heels or toes or do tandem walking, but she was able to 
perform heel to shin.  She had straight leg raises on the 
right to 40 degrees with pelvic pain with no change in pain 
with dorsiflexion of the right foot.  She had straight leg 
raises on the left with low back pain with increased pain 
with dorsiflexion of the left foot.  She did report slight 
dribbling or incontinence, which she reported had been 
occurring for a year.  Right lower extremity strength was 5/5 
and left lower extremity strength was 4/5.  Both calves 
measured 36cm.  The examiner diagnosed, inter alia, fractures 
of T11/T12 with residual pain.  The examiner stated that X-
rays of the thoracic spine taken on the day of the 
examination revealed old mild superior end plate compression 
deformity of T12, which appeared benign.  It was stated that 
this was unchanged since a May 2003 examination.  There was 
no evidence of acute fracture.  There was Grade I 
spondylolisthesis of L5 on S1, which appeared to be secondary 
to very severe facet arthropathy and not spondylolysis.  
Otherwise, there was normal vertebral alignment and height.  
There was minimal degenerative disc disease at T3-4 through 
T7-8 and at T10-11 through T11-12.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected residuals, 
fractures, T11 and T12.  The most recent medical evidence of 
record, the August 2004 VA spine examination report, showed 
that the veteran had forward flexion of 80 degrees, extension 
of 5 degrees, right and left lateral bending of 30 degrees, 
and right and left rotation of 30 degrees.  The Board notes 
that the rating of 10 percent under DC 5291 is the maximum 
rating allowable.  Also, a 10 percent rating has been added 
for demonstrable deformity of vertebral body pursuant to DC 
5285.  Furthermore, as the schedular maximum has been 
assigned under DC 5291, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See 
Johnston, supra.  As there is no evidence of ankylosis, an 
analysis of whether the veteran is entitled to an increased 
evaluation under DC 5288 is not for consideration.  
  
As for the new spine rating criteria, effective September 26, 
2003, the evidence shows that forward flexion of the 
thoracolumbar spine is greater than 60 degrees and that the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  In addition, the evidence does not 
show that there is muscle spasm or guarding severe enough to 
cause an abnormal gait.  The evidence does show, however, 
that there is scoliosis.  For example, the August 2001 VA 
report of thoracic spine X-rays stated that there was minimal 
scoliosis of the thoracic spine, stated to be probably 
positional.  However, a rating in excess of 20 percent is not 
warranted under DC 5235 or DC 5237.  Nor, the Board again 
notes, is there any evidence of ankylosis.  

The Board acknowledges the April 2002 VA spine examination 
report, in which the examiner stated, "[w]ith regard to her 
limitation in range of motion, she can have up to 20-25% 
limitation in range of motion due to pain, fatigue, weakness, 
and incoordination associated with these injuries with flare-
ups."  However, even with consideration of the veteran's 
complaints of pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, the veteran's condition does not meet the 
criteria for a rating in excess of 20 percent.     

The Board notes that an analysis of whether the veteran is 
entitled to an increased evaluation under either the old or 
new intervertebral disc syndrome rating criteria is 
inappropriate, as the veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, the record as a 
whole shows that the veteran does not have any objective 
neurologic abnormalities stated to be attributable to his 
service-connected residuals, fractures, T11 and T12.  In this 
regard, the Board emphasizes that the veteran is separately 
service-connected for numerous conditions, which include 
residuals for multiple fractures of the pelvis, residuals of 
a left femur fracture, and residuals of a left ankle 
fracture.  Furthermore, there is no evidence that the veteran 
had any periods of incapacitation in the last 12 months 
requiring bedrest or treatment by a physician.  Accordingly, 
the veteran's claim must be denied.     

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Headaches

The veteran currently has a 10 percent disability rating for 
headaches due to brain trauma under DC 8045.

DC 8045, which pertains to brain disease due to trauma, 
states that purely subjective complaints such as headaches, 
dizziness and insomnia, recognized as symptomatic of brain 
trauma, will be rated as 10 percent disabling and no more 
under DC 9304.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124(a), DC 8045 (2005).  

The relevant medical evidence includes a March 2001 VA 
general medical examination report, which noted that 
extraocular movements were intact and pupils were equal, 
round, and reactive to light and accommodation.     

A March 2002 VA mental disorders examination report listed no 
Axis I diagnosis and an Axis II diagnosis of schizotypal 
personality disorder.  

A July 2003 VA neurological disorders examination report 
noted that the veteran had a nine year history of headaches, 
which were reported to be characterized by throbbing frontal 
pain that appeared abruptly without any warning and stayed 
constant for three to six days.  They were reported to 
subside spontaneously.  It was stated that the veteran did 
not have any phonophobia or light sensitivity.  She denied 
having photopsias or any other visual disturbances, and there 
was no nausea or change in appetite with the headaches.  
Mental status testing was normal and cranial nerve 
examination revealed normal optic fundi with sharp optic 
disks.  Visual fields were full to confrontation and 
extraocular movements were full without nystagmus.  There 
were no abnormalities of facial sensation or strength.  
Palate and tongue moved at midline and speech and language 
functions were normal.  The examiner stated that the veteran 
presented with post-traumatic headaches that were vascular in 
nature and occurring with frequencies of two to three times 
per month and lasting three to six days per headache.   

A July 2003 VA report of an unenhanced CT scan of the brain 
listed an impression of probable previous middle ear surgery.  
It was stated to be an otherwise unremarkable unenhanced CT 
scan of the brain.  

A December 2003 report from Dr. Michael K. Sauter stated that 
extraocular movements were intact and visual fields were 
full.  It was stated that the veteran presented with chronic 
tension-type headaches.  

A July 2004 VA neurology progress note stated that the 
veteran had a history of headaches that improved 
dramatically.  It was stated that she had only one headache 
every couple of months since amitriptyline was increased to 
150mg at night.  Upon physical examination, extraocular 
movements were full, as were visual fields.  

An August 2004 VA neurological disorders examination report 
stated that the veteran had a history of headaches that began 
10 years prior.  She reported that her whole head aches and 
that the headaches had no aura and no triggering factors.  
She reported that typical headaches would last three days.  
It was stated that they were not associated with sonophobia, 
phonophobia, nausea, vomiting, or any neurologic phenomena.  
Upon physical examination, extraocular movements were full 
and pupils were symmetric and reactive to light.  Facial and 
motor sensations were symmetric and normal.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There has been no diagnosis of multi-infarct dementia 
associated with head trauma in service.  Accordingly, the 
veteran's current 10 percent rating is the maximum evaluation 
allowed under Code 8045 for headaches recognized as 
symptomatic of brain trauma regardless of the frequency of 
episodes.  Absent a diagnosis of multi-infarct dementia 
associated with brain trauma, a rating in excess of 10 
percent is not warranted.

The preponderance of the evidence is against an increase in 
the current 10 percent rating for headaches due to brain 
trauma.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

				II.  Service Connection

The veteran asserts that she had depression as secondary to 
her service-connected conditions.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records are negative for any 
treatment for, or diagnosis of, depression.  

As for the post-service medical evidence, an August 1993 VA 
Mental Health Clinic initial evaluation report stated that 
she reported no previous psychiatric treatment of any kind.  
The Axis I diagnoses were rule out anxiety disorder, not 
otherwise specified, and rule out schizophrenia.  A September 
1993 VA report listed an Axis I diagnosis of anxiety 
disorder, not otherwise specified, and rule out 
schizophrenia, paranoid type.  An October 1993 VA 
psychological assessment report listed Axis I diagnoses of 
rule out organic mental disorder, rule out anxiety disorder, 
not otherwise specified, and rule out schizophrenia.  A March 
1994 VA treatment record diagnosed generalized anxiety 
disorder.  A February 1996 VA treatment record diagnosed 
adjustment disorder with anxious mood.  The Board notes that 
multiple subsequent VA progress notes diagnose either 
generalized anxiety disorder or schizoaffective disorder.  

A February 2001 VA primary care note did diagnose major 
depressive disorder.  However, the examiner stated that she 
thought the veteran was actually more along the 
schizoaffective disorder spectrum.   

The March 2002 VA mental disorders examination report stated 
that the veteran reported that she was not nervous, that she 
had no difficulty being in public, and that she was not 
depressed.  The examiner stated that she offered no 
psychiatric complaints whatsoever.  The examiner listed no 
Axis I diagnosis and an Axis II diagnosis of schizotypal 
personality disorder.  The examiner stated that the veteran 
did not meet the diagnostic criteria for any depressive 
disorder secondary to her medical condition.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for depression secondary 
to service-connected conditions.  The medical evidence of 
record fails to show a current diagnosis of depression.  In 
this regard, the Board reiterates that the examiner in the 
March 2002 VA mental disorders examination report did not 
list an Axis I diagnosis and specifically stated that the 
veteran did not meet the diagnostic criteria for any 
depressive disorder secondary to her medical condition.  The 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is currently suffering from depression.  
Concomitantly, no causal connection between depression and 
her military service, or her service-connected conditions, 
has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of her argument that she suffers from depression 
that should be service-connected.  Her statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and her 
service, or her service-connected conditions.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2003 letter informed 
the appellant of the what the evidence must show in order to 
establish entitlement to service connection on a secondary 
basis, as did a March 2005 letter.  In addition, an August 
2004 letter and the March 2005 letter informed the veteran 
that, in order to establish entitlement to an increased 
rating for her service-connected disabilities, the evidence 
needed to show that such conditions had gotten worse.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, a September 2003 letter, as well as the August 2004 and 
March 2005 letters, informed the veteran that that VA's duty 
to assist included developing for all relevant records from 
any federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The August 2004 and March 2005 letters also 
stated that VA would provide a medical examination or get a 
medical opinion if it was determined that such was necessary 
to decide her claims.    
     
In addition, the June 2003 statement of the case (SOC), 
issued in connection with the veteran's claims for an 
increased rating for her service-connected headaches due to 
brain trauma and service connection for depression secondary 
to service-connected conditions, reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, she 
was notified that VA would obtain her service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran send VA any medical 
reports in her possession.  Moreover, the March 2005 letter 
requested that the veteran inform VA of any evidence or 
information that she thought would support her claims.  The 
letter further requested that if she had any evidence in her 
possession, to send it to VA.  Moreover, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim.  For 
instance, the June 2003 SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the June 2003 SOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for residuals, fractures, T11 and T12, is 
denied. 

An increased rating for headaches due to brain trauma is 
denied.  

Service connection for depression secondary to service-
connected conditions is denied.    


REMAND

As is discussed in the introductory portion of this decision, 
the Board has construed the veteran's May 2001 correspondence 
as an NOD to the RO's April 2001 rating decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case (SOC) has not 
been issued, the appropriate Board action is to remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  
  
The veteran's service-connected residuals, multiple 
fractures, pelvis, is currently rated under the old rating 
criteria for the spine.  Specifically, she is rated under DC 
5294, sacro-iliac injury and weakness.  As has been discussed 
in detail above, changes to the rating criteria for the spine 
have occurred during the pendency of the veteran's appeal.  
However, a review of the record reveals that the veteran has 
not been informed of the applicable changes in the spine 
rating criteria as they apply to her claim for an increased 
rating for residuals of multiple fractures of the pelvis.  
Nor has the RO considered the new rating criteria with regard 
to this issue, as is illustrated by the March 2005 SSOC.  
Accordingly, the RO must inform the veteran of the changes in 
the rating criteria, in addition to considering the new 
rating criteria as it pertains to her claim of entitlement to 
an increased rating for residuals of multiple fractures of 
the pelvis.  

With regard to the veteran's claim of entitlement to TDIU, 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for post operative 
residuals of a left ankle fracture, currently rated as 20 
percent disabling, residuals of fractures of T11 and T12, 
currently rated as 20 percent disabling, residuals of 
multiple fractures of the pelvis, currently rated as 20 
percent disabling, post operative scar of the left thigh 
currently rated as 10 percent disabling, residuals of a 
fracture of the left femur, currently rated as 10 percent 
disabling, headaches due to brain trauma, currently rated as 
10 percent disabling, post operative scar of the left ankle, 
currently rated as 10 percent disabling, and optic nerve 
pallor, right eye, currently rated as noncompensable.  Her 
combined disability rating is 70 percent.  

It is the determination of the Board that a VA examination be 
scheduled in order to assess the current nature and severity 
of the veteran's service-connected disabilities.  The 
examiner is specifically directed to render an opinion as to 
whether the veteran's service-connected disabilities render 
her unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1.  Issue the appellant and her 
representative an SOC with regard to the 
issues of entitlement to an increased 
rating for post operative residuals, 
fracture, left ankle, entitlement to an 
increased rating for residuals, fracture, 
left femur, entitlement to an increased 
rating for post operative scar, left 
thigh, entitlement to an increased rating 
for post operative scar, left ankle, and 
entitlement to an increased rating for 
optic nerve pallor, right eye.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
those issues.  If, and only if, an appeal 
is perfected, the case should then be 
sent to the Board for appellate 
consideration.  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2004).

2.  Inform the veteran of the new spine 
rating criteria with regard to the issue 
of entitlement to an increased rating for 
residuals of multiple fractures of the 
pelvis.

3.  Schedule a VA medical examination in 
order to evaluate the current severity of 
the veteran's service-connected 
disabilities.  The examiner is to include 
a medical opinion, with full rationale, 
as to whether the veteran's service-
connected disabilities alone (excluding 
the effects of non-service-connected 
disabilities or advancing age) render her 
unemployable.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should note that such 
has been accomplished.  

4.  Readjudicate the claims, to include 
consideration as to whether the case 
should be referred to appropriate VA 
officials for extraschedular 
consideration, and consideration of the 
new spine rating criteria with regard to 
the veteran's claim of entitlement to an 
increased rating for residuals of 
multiple fractures of the pelvis.  
Thereafter, if the claims on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


